        Case 5:21-cv-00259-AKK Document 15 Filed 04/21/21 Page 1 of 2                     FILED
                                                                                 2021 Apr-21 AM 09:21
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION


AIRIELLE GREGORY, f/k/a                   )
SCOTT,                                    )
                                          )
       Plaintiff,                         )   Civil Action Number
                                          )   5:21-cv-00259-AKK
vs.                                       )
                                          )
MICROCREDIT, INC., A                      )
MISSOURI CORP.,

       Defendant.

                                      ORDER

      Based on the parties’ representation that they have amicably resolved this

matter, this case is DISMISSED WITHOUT PREJUDICE. The court shall retain

jurisdiction over the parties until June 18, 2021 for the purpose of enforcing their

settlement agreement. The court ORDERS that the parties shall file a formal

stipulation of dismissal by June 18, 2021. Otherwise, after that date, this case will

be deemed dismissed with prejudice.

      The pretrial set for August 4, 2022 and the trial set for September 12, 2022

are CANCELLED, and the defendant’s motion for extension of time, doc. 11, is

MOOT.
 Case 5:21-cv-00259-AKK Document 15 Filed 04/21/21 Page 2 of 2




DONE the 21st day of April, 2021.


                             _________________________________
                                      ABDUL K. KALLON
                               UNITED STATES DISTRICT JUDGE




                                2
